Citation Nr: 1707005	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a left fifth toe disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1995 to July 1995 and January 2005 to May 2007, along with additional service in the United States Marine Corps Reserve.  His decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge in September 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a left fifth toe disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's post concussive syndrome is the result of his in-service TBI.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a TBI are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of an in-service TBI.  

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d).

Here, the Veteran has stated on several occasions that, while taking cover from an enemy mortar attack in Iraq in 2005, he hit his head and suffered momentary unconsciousness.  This injury was not recorded in the Veteran's service treatment records (STRs).  However, because a TBI injury of this type is consistent with the circumstances of the Veteran's combat service, the Board finds that the Veteran's testimony alone is sufficient to prove that the injury was incurred in service.  Thus, element (2) of service connection is established.  

The crux of this case focuses on whether he has any residuals of his in-service TBI to satisfy elements (1) and (2).  There is competent positive and negative evidence in this regard.  In favor of the claim is the opinion of the July 2008 private psychologist E.C., PhD, ABPP, who diagnosed the Veteran with, among other things, post concussive syndrome stemming from the mild in-service TBI.  The psychologist based her assessment on a combination of questionnaires, testing, and an interview with the Veteran, wherein he reported his in-service head injury as described above.

Against the claim is the June 2009 opinion of a VA neurologist, who diagnosed the Veteran with posttraumatic stress disorder (PTSD) but did not identify any residuals of a TBI.  Instead, the neurologist attributed the Veteran's headaches "mainly" to PTSD, and "thought" that his mild memory impairment was also due to PTSD.  Additionally, the neurologist identified slowing in processing information on neurological testing, but did not discuss the etiology of this symptomatology. 

The Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran now has current residuals of his in-service TBI.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for service connection for residuals of a TBI are met.


ORDER

Service connection for residuals of a TBI is granted.


REMAND

Regarding his left fifth toe disability, the Veteran has a current diagnosis of hammer toe and corns of the left fifth toe.  See, e.g., December 2008 and January 2009 VA podiatry records.  Additionally, the Veteran has competently attested that he developed what he thought might have been a corn, callus, or wart on his toe while he was deployed, and STRs document in-service treatment for left little toe pain secondary to blisters in January 2005.  VA's duty to obtain an examination is therefore triggered.  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his left fifth toe disability.  The examiner should be provided with the entire claims file.  All indicated tests and studies should be conducted and all findings reported in detail.

For each left fifth toe disability diagnosed during the appeal period, to include any post-arthroplasty residuals, hammertoe and corn (see December 2008 and January 2009 VA podiatry records), please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise the result of service.  In addressing this question, please discuss the Veteran's in-service treatment of blisters, as well as the Veteran's competent and credible report of development of a corn, callus, or wart on his toe while deployed, though not documented.  A robust rationale is requested for each opinion rendered.

3.  Then readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


